_____________

                                No. 96-1103WM
                                _____________

United States of America,             *
                                      *
                 Appellee,            *   Appeal from the United States
                                      *   District Court for the Western
     v.                               *   District of Missouri.
                                      *
Charles F. White,                     *   [UNPUBLISHED]
                                      *
                 Appellant.           *
                                _____________

                         Submitted:   May 24, 1996

                             Filed: June 4, 1996
                                 _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Charles F. White appeals the district court's order denying his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence.    Because White filed his
notice of appeal more than ten days after entry of the order, we lack
jurisdiction to review the merits of his appeal.     See Fed. R. App. P. 4(b)
(affording criminal defendants ten days after entry of judgment or order
to file notice of appeal; district court may grant thirty-day extension
upon showing of excusable neglect); United States v. Petty, No. 96-1315,
slip op. at 2 (8th Cir. May 6, 1996) (Rule 4(b) applies to appeals from
denial of § 3582(c)(2) motions; timely notice of appeal is both mandatory
and jurisdictional).


     Accordingly, we dismiss this appeal.       See 8th Cir. R. 47A(a).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-